Citation Nr: 0930323	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  06-21 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a stomach disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from July 1972 to August 1973. 

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a July 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma which, in part, denied the Veteran's claim 
of entitlement to service connection for stomach problems.  

Issues not on appeal

In its above-referenced July 2005 rating decision, the RO 
also granted the Veteran's claims of entitlement to service 
connection for bilateral hearing loss, rated 
20 percent disabling; tinnitus, rated 10 percent disabling; 
and a hernia repair scar, rated noncompensably (zero percent) 
disabling.  

Subsequently, in April 2006, the RO denied the Veteran's 
claims of entitlement to service connection for posttraumatic 
stress disorder (PTSD) and schizophrenia.  

To the Board's knowledge, the Veteran has not disagreed with 
those decisions.  Accordingly, those issues are not in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
issue must be remanded for further evidentiary development.  

In general, in order to establish service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

With respect to element (1), current disability, the Veteran 
was diagnosed with abdominal pain and gastroesophageal reflux 
disease (GERD) by Dr. D.L.J. in May 2007.  See a May 2, 2007 
Discharge Summary signed Dr. D.L.J. 

With respect to element (2), in-service disease or injury, 
the Veteran's August 22, 1973 Report of Medical History 
indicates that the Veteran experienced "frequent 
indigestion" in service.  

With respect to Hickson element (3), there are conflicting 
medical nexus opinions of record.  

The Veteran has submitted recent statements from a private 
physician, Dr. J.L.S., who opined that the Veteran's 
"symptoms began in the seventies, prior to his military 
discharge and have continued . . . ."  See the July 18, 2006 
statement of Dr. J.L.S.  In a subsequent letter, Dr. J.L.S. 
stated that "the disability most likely as not began during 
military service."  See a May 7, 2007 letter from Dr. J.L.S.  

In direct contrast is the medical opinion of Dr. D.D.D., who 
in April 1996 indicated that the Veteran's chronic abdominal 
pains were "probably related to anxiety and/or stress," 
rather than to his military service.  See an April 15, 1996 
Emergency Department Record by Dr. D.D.D.  

In a May 2007 report, Dr. D.L.J. diagnosed the Veteran with 
abdominal pain, but specifically stated that the etiology of 
this pain was "unclear."  See the May 2, 2007 Discharge 
Summary by Dr. D.L.J.  





Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service; (3) an indication that the disability or persistent 
or recurrent symptoms of a disability may be associated with 
the veteran's service; and (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim.
Such is the case here.  

In light of the conflicting nexus opinions of record, the 
Board believes that the medical opinion evidence of record is 
inadequate for the purposes of evaluating the Veteran's claim 
in an informed fashion, contrary to the assertions of the 
Veteran's representative [see the October 2007 RO hearing 
transcript, pages 1 and 2].  There are unanswered medical 
questions concerning the etiology of the Veteran's disability 
that must be addressed by an appropriately qualified 
physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
see also 38 C.F.R. § 3.159(c)(4) (2008) [a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1. VBA should contact the Veteran and 
request that he identify, to the extent 
possible, any medical treatment he 
received for gastrointestinal complaints 
since he left service.  VBA should take 
appropriate steps to secure copies of any 
such treatment reports identified by the 
Veteran and associate them with the 
Veteran's VA claims folder.  Efforts to 
obtain these records should be 
memorialized in the Veteran's VA claims 
folder.

2.  The VBA should then forward the 
Veteran's claims folder to a health care 
provider for review.  The reviewer should 
render an opinion, with supporting 
rationale, as to whether it is as likely 
as not that any currently diagnosed 
gastrointestinal disability is related to 
the Veteran's military service, to include 
his in-service complaints of frequent 
indigestion.  If the reviewer finds that 
physical examination and/or diagnostic 
testing of the Veteran is necessary, such 
should be scheduled.  A report should be 
prepared and associated with the Veteran's 
VA claims folder.

        3.  Following the completion of the 
foregoing, and 
after undertaking any other development it 
deems necessary, the VBA should 
readjudicate the Veteran's stomach claim.  
If the claim is denied, VBA should provide 
the Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate review, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



